Citation Nr: 1708095	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hammertoes, to include as secondary to service-connected bilateral pes planus and service-connected residuals of cold injury to the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1960 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for bilateral hammertoes disability. 

In April 2016, the Board remanded the Veteran's claim for service connection for bilateral hammertoes for further development.  In November 2016, the RO issued a supplemental statement of the case (SSOC), which continued to deny service connection for bilateral hammertoes.  

In July 2013, the Veteran withdrew his request for a personal hearing before a Veterans Law Judge of the Board due to poor health, and asked that the case be decided without rescheduling the hearing.  See 38 C.F.R. § 20.704 (2016).   

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hammertoe disability.

2.  A bilateral hammertoe disability was not noted on service entrance examination and did not clearly and unmistakably pre-exist service.    

3.  The competent medical evidence does not demonstrate that the Veteran's currently diagnosed bilateral hammertoes disability is attributable to his active duty service or any incident in service, to include as secondary to a service-connected disability of pes planus and service-connected residuals of cold injury to the feet.

CONCLUSION OF LAW

The criteria to establish service connection for bilateral hammertoe disability, to include as secondary to a service-connected disability of pes planus and service-connected residuals of cold injury to the feet have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104 (d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.
II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. Vet. App. 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A pre-adjudicatory letter dated in October 2008 explained the evidence necessary to substantiate the claim and VA and the Veteran's responsibilities.  The letter informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought.  He has therefore received all required notice concerning his claim.

VA has also met the duty to assist the Veteran.  His claims file contains his service treatment records (STRs), VA and private medical records, SSA records, representatives' briefs, and lay statements in support of the claim.  In addition, the Veteran was afforded VA examinations for his bilateral hammertoe disability on March 2012 (with October 2013 addendum), April 2015, June 2015, and May 2016, which was done by a staff physician.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran generally challenges the adequacy of his VA examinations and opinions as reflected on the February 2017 appellant's post-remand brief.  The United States Court of Appeals for the Federal Circuit (Federal Court) has held that VA examinations are presumed to be adequate absent a specific challenge as to their adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1366 (Fed. Cir. 2011).  Moreover, there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

However, the Board finds no specific allegations as to any insufficiency and therefore his allegations are insufficient to overcome the presumption that the VA examination was performed correctly.  Ultimately, the Board presumes the competency of the VA examiners in this case and finds that the examinations and opinions provided are adequate.  Thus, VA's duty to assist with respect to obtaining an adequate VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4).  It is noted that the Board's recent remand to afford the Veteran an additional VA examination to his hammertoe disability was in order to clarify further whether the etiology of claimed disability and not due to any inadequacy of the previous examinations.

Moreover, the Board finds that there has been substantial compliance with the most recent remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination substantially complied with the Board's remand order).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case however, the Veteran's current diagnosis of hammertoes disability is not identified in § 3.309(a) as chronic per se, therefore the presumptive provisions based on "chronic" pursuant to § 3.303(b) or continuity of symptomatology since service pursuant to Walker are not for application in this case.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
 
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


IV.  Service Connection Claim for Bilateral Hammertoe Disability

The medical evidence shows a current diagnosis of bilateral hammertoe disability.  

The Veteran asserts that his current bilateral hammertoe disability is related to service or a service-connected disability.  In this regard, he asserts that he was told during his separation examination that he had hammertoes, and that at a later date, his private doctor told him that his hammertoes were present since birth.  See June 2008 and February 2010 Statements in Support of Claim.  Alternatively, the Veteran asserts that his hammertoes disability is secondary to his already service connected foot disabilities.  See October 2008 and February 2010 Statements in Support of Claim and January 2016 Appellant's Post-Remand Brief.  

The Board first considers the issue of presumption of soundness.  Specifically, the Board takes notice to the aforementioned Veteran's lay statements as to his hammertoes pre-existing service.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2016).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, clear and unmistakable evidence that the Veteran's hammertoes pre-existed service has not been demonstrated.  The Veteran's Report of Medical Examination generated at service entrance in 1960 does not "note" a diagnosis of a hammertoe disability, or any symptoms thereof.  In addition, the Veteran, himself, denied having had any foot problems on his Report of Medical History which he completed upon entrance to service.  Moreover, a May 2016 VA medical examiner, after review of the claims file and examination of the Veteran, determined that a bilateral hammertoe disability clearly were not present at the time of entry into military service in 1960.  The examiner supported his findings by noting that the service enlistment examiner clearly examined the Veteran's feet because he rendered a diagnosis of second degree pes planus (moderate) during the entrance evaluation, but did not render a diagnosis of hammertoes.  The inference is that if hammertoes were shown during the foot evaluation at service entrance, they would have been noted on the examination report just as the pes planus was noted.  Lastly, the record does not contain any medical evidence from the Veteran's private doctor to corroborate his recent recollection that the disability pre-existed service entrance in 1960.  

The only evidence in the claims file suggesting a pre-existing hammertoe disability is the Veteran's own lay evidence and the Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Moreover, the Board notes that, upon review of the claims file, the May 2016 VA examiner observed that the Veteran's statement provided to a 2015 examiner as to the onset of his hammertoes (i.e., "I guess I had them all my life, but they didn't bother me much when I was younger.") was very vague.  The Veteran's lay evidence does not rise to the level of clear and unmistakable evidence that his hammertoes existed prior to his entrance to service.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  

Based on this evidence, the Board concludes that clear and unmistakable evidence has not been shown to establish that a hammertoe disability pre-existed service.  As such, the Veteran's toes are presumed to have been sound at service entrance.  38 U.S.C.A. § 1111.  

Next, the Board considers whether or not the bilateral hammertoe disability is directly related to service.  Although the service treatment records show treatment for left foot pain as a result of a ligament strain and the presence of pes planus, they are completely devoid of any diagnosis or treatment of hammertoes during service.  Moreover, his service separation examination report clearly indicates no foot problems aside from his bilateral pes planus, which is currently service connected.  

In fact, the evidence demonstrates that a bilateral hammertoe disability is not shown in the record until 1968, which is approximately six years after his service separation.  

The Board next finds that the Veteran has not provided any competent evidence of a nexus between his current bilateral hammertoe disability and service.  During his May 2016 examination, the examiner determined that it is less likely as not that the current bilateral hammertoes were caused by, aggravated by, or the result of active military service.  The examiner explained that the Veteran's treatment of the left foot for plantar pain and swelling after an 11 mile ruck march, for which he was hospitalized is clearly an indication of the aggravation of the Veteran's pes planus condition, but does not an indication of an acute hammertoe condition.  The examiner also noted that the Veteran's hospitalization and discharge records show no indication of hammertoes condition.  Therefore, while evidence of current hammertoes disability is undisputed, the medical evidence does not support in-service incurrence or a nexus between the claimed in-service injury and the current disability.

The Board also considered the issue of whether the Veteran's bilateral hammertoe disability is secondary to his service-connected bilateral pes planus and service-connected residuals of cold injury to the feet.  Again, the Board does not find any competent medical evidence to support such finding.  To the contrary, the VA opinions associated with the record are unfavorable to the claim.  In this regard, during the Veteran's March 2012 VA examination, the examiner provided the opinion that the bilateral hammertoes disability is less likely than not (less than 50 percent probability) incurred in or caused by the ligament strain injury the Veteran has suffered from during service.  He explained that in the medical literature there is no evidence that a ligament strain in the foot arch can trigger the development of hammertoes in the foot because these are two separate areas of the foot which function independently of each other. 

Further, in an October 2013 addendum to the Veteran's March 2012 VA examination, the examiner opined that he found no evidence that the hammertoe condition was caused by any injury, incident, or event in service.  He agreed with the previous examiner that the hammertoes are not due to the strain noted in service and further stated that he could not find any currently accepted, peer reviewed, credible and authoritative orthopedic literature that demonstrates that a cold injury to the feet in the remote past will cause hammertoes in the distant future.  Lastly, the examiner specified that both pes planus and residuals of cold injury to the feet cannot lead to or cause aggravation to hammertoes condition.

During the Veteran's April 2015 examination, the Veteran has mentioned that he assumes he had hammertoes his whole life but it never really bothered him until about 1968 (six years after his service).  The examiner opined that there is a high indication that his hammertoes condition is genetic; however, he also indicated that the record does not show that the Veteran was diagnosed with hammertoes before or during his service, aside from his own unsubstantiated, recent recollection that he was told he had hammertoes during his separation examination.  Ultimately, the VA examiner was unable to relate the Veteran's bilateral hammertoe disability to service without resorting to speculation.  The speculative opinion constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

During the Veteran's June 2015 VA examination, the examiner again opined that it is less likely that the Veteran's bilateral hammertoe disability was either aggravated by the Veteran's service-connected pes planus or his service-connected residuals of cold injury.  The examiner explained that the etiology of hammertoes has nothing to do with hypothermia nor is it the direct or indirect result of pes planus.

During the Veteran's May 2016 VA examination, the examiner addressed the issue of whether or not hammertoes could have been caused by service and or aggravated as secondary to his service-connected bilateral pes planus and service-connected residuals of cold injury to the feet, and concluded that there is no medical evidence that supports a feasible relationship between the Veteran's in-service ligament strain injury or his service-connected disabilities and his bilateral hammertoes condition. 

Therefore, after careful consideration of the record, to include both lay and medical evidence, the Board finds that the preponderance of the probative evidence weighs against the Veteran's service connection claim for a bilateral hammertoe disability, to include as secondary to service-connected bilateral pes planus and service-connected residuals of cold injury to the feet.  In addition, the rule regarding benefit of reasonable doubt does not apply in this case because the preponderance of evidence is against granting the claim.

ORDER

Entitlement to service connection for bilateral hammertoes, to include as secondary to service-connected bilateral pes planus and service-connected residuals of cold injury to the feet, is denied.  



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


